UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported) January17, 2012 THE PROCTER & GAMBLE COMPANY (Exact name of registrant as specified in its charter) Ohio 1-434 31-0411980 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) One Procter & Gamble Plaza, Cincinnati, Ohio (Address of principal executive offices) Zip Code (513) 983-1100 (Registrant's telephone number, including area code) Zip Code o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE The Procter & Gamble Company (the "Company") changed its segment reporting structure during the quarter ended December 31, 2011.This Form 8-K provides pro forma historical segment results for the three months ended September 30, 2011, December 31, 2010, and September 30, 2010, as well as for the six months ended December 31, 2010 reflecting the change in the reporting structure of the Company.This information in no way revises or restates the Consolidated Statement of Earnings, Consolidated Balance Sheet, Consolidated Statement of Shareholders' Equity or Consolidated Statements of Cash Flows for the Company and consolidated subsidiaries for any period. Fiscal Year 2012 Changes to Global Business Unit (GBU) Structure Effective during the quarter ended December 31, 2011, we implemented a number of changes to our organization structure within the Beauty & Grooming GBU, which resulted in changes to the components of the Beauty reportable segment and the Grooming reportable segment.These two segments transitioned from consumer-oriented to product-oriented segment breakouts.As a result, female blades and razors transitioned from Beauty to Grooming, while Old Spice and Gillette male personal care products moved from Grooming to Beauty. The above changes will be reflected in the consolidated financial statements and segment reporting beginning in fiscal year 2012, starting with the Form 10-Q for the three months ended December 31, 2011.In advance of the Form 10-Q filing, this document provides pro forma consolidated earnings information and quarterly sales and profit information for the affected segments for the three months ended September 30, 2011, December 31, 2010, and September 30, 2010, as well as for the six months ended December 31, 2010. THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Consolidated Earnings Information Three Months Ended September 30, 2010 Previously Reported Revised EarningsBefore Earnings Before Net Sales Income Taxes Net Earnings Net Sales Income Taxes Net Earnings Beauty Grooming Health Care Snacks and Pet Care 77 54 77 54 Fabric Care and Home Care Baby Care and Family Care Corporate Total Company THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Consolidated Earnings Information Three Months Ended December 31, 2010 Previously Reported Revised EarningsBefore Earnings Before Net Sales Income Taxes Net Earnings Net Sales Income Taxes Net Earnings Beauty Grooming Health Care Snacks and Pet Care 93 67 93 67 Fabric Care and Home Care Baby Care and Family Care Corporate 97 97 Total Company THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Consolidated Earnings Information Six Months Ended December 31, 2010 Previously Reported Revised Earnings Before EarningsBefore Net Sales Income Taxes Net Earnings Net Sales Income Taxes Net Earnings Beauty Grooming Health Care Snacks and Pet Care Fabric Care and Home Care Baby Care and Family Care Corporate Total Company THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Consolidated Earnings Information Three Months Ended September 30, 2011 Previously Reported Revised Earnings Before EarningsBefore Net Sales Income Taxes Net Earnings Net Sales Income Taxes Net Earnings Beauty Grooming Health Care Snacks and Pet Care 90 62 90 62 Fabric Care and Home Care Baby Care and Family Care Corporate Total Company This 8-K is furnished pursuant to Item 7.01 "Regulation FD Disclosure". SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. THE PROCTER & GAMBLE COMPANY BY: /s/Susan S. Whaley Susan S. Whaley Assistant Secretary January 17, 2012
